Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-4, 7-8, 17-27, 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2017/0094688 A1).
 	Regarding claim 1, Lee discloses random access method, comprising:
receiving, by a network device, multiple preambles from a terminal device in a random access process (see [0013], “repeatedly receiving an RAP from the MTC UE through a PRACH of at least one subframe”); and
feeding back, by the network device, at least one Random Access Response (RAR) corresponding to at least one of the multiple preambles to the terminal device (see [0013], “an RAR 
Regarding claim 17, Lee discloses network device, comprising:
an input interface, configured to receive multiple preambles from a terminal device in a random access process (see [0013], “repeatedly receiving an RAP from the MTC UE through a PRACH of at least one subframe”); and
an output interface, configured to feed back at least one Random Access Response (RAR) corresponding to at least one of the multiple preambles to the terminal device (see [0013], “an RAR to the RAP using the RA-RNTI within an RAR window”, by network device).
Regarding claim 26, Lee discloses a terminal device, comprising:
an output interface, configured to send multiple preambles to a network device in a random access process (see [0013], “repeatedly receiving an RAP from the MTC UE through a PRACH of at least one subframe”); and
an input interface, configured to receive at least one Random Access Response (RAR) corresponding to at least one of the multiple preambles from the network device (see [0013], “an 
Regarding claims 2, 18, Lee discloses the method of claim 1 and network device of claim 17, wherein feeding back, by the network device, the
at least one RAR corresponding to the at least one of the multiple preambles to the terminal device comprises:
after a first preamble of the multiple preambles is received (see [0013], “repeatedly receiving an RAP from the MTC UE through a PRACH of at least one subframe”), feeding back, by the network device, an RAR corresponding to the first preamble to the terminal device (see [0013], “an RAR to the RAP using the RA-RNTI within an RAR window”, by network device); and
after one or more of the multiple preambles except the first preamble is received, feeding back, by the network device, no RAR to the terminal device (see [0115], “[0115] 2. The base station 110 may transmit a response message to one of received RAPs (S420). An RAR may be transmitted within an RAR window transmitted through the system information. The RAR message may include an RAP identifier (ID)”, therefore based on RAP identifier and would not responds where RAP identifier has not been received as anticipated here).
Regarding claims 3, 19, Lee discloses the method of claim 1 and network device of claim 17, wherein the at least one RAR comprises multiple
RARs, each of the multiple RARs corresponding to a respective one of the multiple preambles, and feeding back, by the network device, the at least one RAR corresponding to the at least one of the multiple preambles to the terminal device comprises:

after every one preamble of the multiple preambles is received, feeding back, by the network device, an RAR corresponding to the preamble to the terminal device (see [0115], “[0115] 2. The base station 110 may transmit a response message to one of received RAPs (S420). An RAR may be transmitted within an RAR window transmitted through the system information. The RAR message may include an RAP identifier (ID)”, therefore based on RAP identifier and would not respond where RAP identifier has not been received as anticipated here).
Regarding claims 4, 20, Lee discloses the method of claim 1 and network device of claim 17, wherein feeding back, by the network device, the

after all the multiple preambles are received, feeding back, by the network device, the at least one RAR to the terminal device (see [0014], “transmitting an RAR to the RAP using the RA-RNTI within an RAR window”).
Regarding claims 7, 23 & 30, Lee discloses the method of claim 1, network device of claim 17 and terminal device of claim 26, wherein receiving, by the network device, the multiple preambles from the terminal device in the random access process comprises:
receiving, by the network device, the multiple preambles from the terminal device in the random access process through at least one Physical Random Access Channel (PRACH) resource (see [0013], “receiving an RAP from the MTC UE through a PRACH”).
Regarding claims 8, 24 & 31, Lee discloses the method of claim 7, network device of claim 23 and terminal of claim 30 wherein receiving, by the network device, the multiple preambles from the terminal device in the random access process through the at least one PRACH resource comprises:
receiving, by the network device, the multiple preambles from the terminal device in the random access process through 
Regarding claim 22, Lee discloses the network device of claim 21, wherein the at least one RAR comprises multiple RARs, and the multiple RARs are carried in a Media Access Control (MAC) Protocol Data Unit (PDU) (see [0025], “[0025] FIG. 7 is a diagram illustrating a Medium Access Control (MAC) Protocol Data Unit (PDU) including an RAR.”).
Regarding claim 25, Lee discloses the network device of 
Regarding claim 25, Lee discloses the terminal device of claim 26, wherein the output interface is configured to:
send a third message (MSG3) in the random access process to the network device according to an uplink grant carried in a first RAR of and scheduling grant information for transmission of an uplink data”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2017/0094688 A1) in view of Park et al. (2017/0231011 A1).
 	Regarding 5, Lee discloses the method of claim 4, wherein after all the multiple preambles are received, feeding back, by the network device, the at least one RAR corresponding to the at least one preamble to the terminal device comprises:
after all the multiple preambles are received, feeding back, by the network device, the at least one RAR to the terminal device according to signal strength of the received multiple received preambles or a receiving sequence of the received multiple preambles (see [0397] signal strength on a periodic basis measured by UE, therefore, it is known signal .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 2016/0150541 A1) – discloses transmitting/receiving a preamble between terminal and base station during random access process.
Tang (US 2013/0070696) - discloses transmitting/receiving a preamble between erminal and base station during random access process.
Su et al.  (US 2017/0019931 A1) – discloses enhancement mechanisms for improving the reliability of uplink and/or downlink communication with the UE device, e.g., mechanisms such as: employing more complex decoding algorithms for decoding uplink transmissions from the UE device; transmitting downlink transmissions to the UE device with increased power; etc. (A non-LBL UE device may transmit the PRACH using a preamble selected

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643